Joint Dissenting Opinion by
Mr. Justice Ben-, jamin R. Jones and Mr. Justice Cohen :
In our opinion, Ritter Finance Company, Inc. v. Myers, 401 Pa. 467, 165 A. 2d 246, is presently inapposite.
Appellant wants to question both the administrative procedure taken by the Racing Commission in the grant of this license and the validity of the' statute which created this Commission. Under the majority view, appellant has no standing to raise either question because only one out of the four licenses authorized by the statute has been issued. By implication, the appellant would have a standing only if three out of the four licenses had been issued.
The position taken by the majority ignores the realities of the situation and the practical position in which the appellant finds itself for the appellant seeks a license in the same geographical area in which this license has been granted. The rationale of Ashbacker Radio Corp. v. F.C.C., 326 U.S. 327, in our opinion, gives, this appellant a standing to question both the actions of the Commission, particularly in not granting any hearings to any applicants for a license, and the validity of the statute which contains no provisions for any such hearings.